DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 01/11/2022.
Claims 1-20 are pending.
Claim 21 is cancelled.
Claims 1, 10 and 11are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 6-12, claims 1, 10 and 11; filed on 12/01/2021. Applicant argues that the prior art of record fails to teach or suggest the claim limitations below:“a social robot with respect to a privacy class”
“wherein the sensory inputs comprising user-related audio data recorded from a microphone, user-related image and video data received from a camera and user-related movements detected by a motion detector” 
“analyzing the sensory inputs by the social robot based on a privacy class”
“the privacy class comprising a category defining how the social robot interprets the sensory inputs in terms of a user's personal privacy in a social situation”
“determining a privacy rule based on the privacy class and the analyzed sensory inputs”
Examiner’s ResponseWith regards to applicant’s arguments of 35 USC 103, pages 6-12, claims 1, 10 and 11; filed on 12/01/2021, have been fully considered but they are not persuasive.
With regards to claim limitation, “a social robot with respect to a privacy class”, Vu discloses (abstract/0215) a robot device simulating and engaging in social interaction with humans that behaves according to implemented privacy policy with several policy functional categories. Therefore the Examiner believe that Vu does teach or suggest a system where a robot simulates and/or mimics social interaction with a person and behaves in accordance with privacy policy categories.
With regards to claim limitation, “wherein the sensory inputs comprising user-related audio data recorded from a microphone, user-related image and video data received from a camera and user-related movements detected by a motion detector”, Vu discloses (0157) sensor input associated with mobile robot and privacy. Vu further discloses (0048/0058) input data corresponding to microphones, camera devices and motion detectors, wherein the sensors can capture audible signals, images and detect movement. Therefore the Examiner believes that Vu does teach or suggest sensors such as microphones, cameras and motion detection for receiving and capturing information.
With regards to claim limitation, “analyzing the sensory inputs by the social robot based on a privacy class” Vu discloses (0104/0189) receiving and checking input signals via device sensors events related to a robot’s policy. Vu further discloses (0157)
With regards to claim limitation, “the privacy class comprising a category defining how the social robot interprets the sensory inputs in terms of a user's personal privacy in a social situation”, Vu discloses (0104/0157) a robots sensors correspond to capturing data and/or input based on categories and permissions associated with a privacy policy. Vu further discloses (0016/0018) a robot device after receiving input via sensor begins to translate/interpret the communication as it relates to conducting robot to human interaction. Therefore the Examiner believes that Vu does teach or suggest that a robot device receives sensor input and interprets the input based on privacy rules and then initiates interaction based on the interpretation.
With regards to claim limitation, “determining a privacy rule based on the privacy class and the analyzed sensory inputs” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US20150224640) in view of Blom (US20130326578).
As to claim 1, Vu teaches a method for adjusting  behavior of a social robot with respect to a privacy class, (Abstract robot behaves in accordance with an  privacy policy; ¶0104 categories of functional systems, robot includes (privacy) system; ¶0210 changing  behavior of the robot (device); ¶0215 robot simulating social interaction) comprising: collecting sensory inputs from a plurality of sensors, (¶0014 receiving an input signal; ¶0122 plurality of sensors; ¶0146 receive data from two or more sensors)  wherein the sensory inputs comprising user-related audio data recorded from a microphone, (¶0014 robot, receiving an audio input signal recording a person's response to the audible output; ¶0048 sensor include at least one of a microphone; ¶0157 microphone, sensor, thereby permitting sensor input to be recorded, privacy controller) user-related image and video data received from a camera (¶0047 input by person/user; ¶0048 sensor include at least one of a camera,  robot receiving audio and/or video data) and user-related movements detected by a motion detector; (¶0047 input by person/user; ¶0058 motion detector; ¶0105 detection of movement) analyzing the sensory inputs by the social robot (¶0185 robot then initiates analysis sensor events; ¶0189 check(s) input signal) based on a privacy class of a plurality of privacy classes, (¶0104 robot system include(s) sensors; robot includes privacy systems (with) several categories) the privacy class comprising a category defining how the social robot interprets the sensory inputs in terms of a user's personal privacy in a social situation; (¶0014 human-robot interaction (social engagement) outputting signal (communication); ¶0016 receiving input from a person as a response to the audible robot; robot interpreting the communication; ¶0104 robot system include(s) sensors; (and) privacy systems (with) several categories (regarding) human/robot interaction) the determined privacy rule is indicative of actions that may be executed by the social robot to interact with the user; (Abstract robot  interacting with a human resident; robot behaves in accordance with an integral privacy policy; ¶0215 robot simulating social interaction) and initiating an engagement of the  social robot with the user based on the determined privacy rule. (Abstract robot interacting with a human resident; robot behaves in accordance with an integral privacy policy; ¶0184 robot may begin a number of interaction sequences; ¶0215 robot simulating social interaction). 
Although Vu teaches the method recited above, wherein Vu fails to expressly teach determining a privacy rule based on the privacy class and the analyzed sensory inputs. 
Blom, however discloses, determining a privacy rule based on the privacy class and the analyzed sensory inputs, (¶0029 analyze the data and its values for determining and applying appropriate privacy policies; data collected, (via) sensors; ¶0062 privacy policy, relate to different levels (classes)).
Thus given the teachings of Blom it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Blom and Vu for determining a privacy policy and/or rules based on evaluating sensor information and privacy categories. One of ordinary skill in the art would be motivated to allow for recommending a privacy policy to a user or an entity associated with analyzed data. (See Blom para 0031)
As to claim 3, the combination of Vu and Blom teach the method recited in claim 1, wherein Vu further teaches the method of claim 1, wherein the sensory inputs are collected with respect to the user. (¶0014 robot, receiving input; ¶0018 receiving input from a person; ¶0146 receive data from two or more sensors).
As to claim 4, the combination of Vu and Blom teach the method recited in claim 1, wherein Vu further teaches the method of claim 1, wherein the sensory inputs are collected with respect to an entity located within a predetermined distance from the user. (¶0018 receiving input from a person; ¶0023 person and an object within a predetermined space proximate the robot).
As to claim 5, the combination of Vu and Blom teach the method recited in claim 4, wherein Vu further teaches the method of claim 4, further comprising: analyzing the sensory inputs for classifying the at least an entity. (¶0185 robot then initiates analysis sequence of the sensor events; ¶0263 robot track(s) entity; entity labeled when the robot compares sensor).
As to claim 6, the combination of Vu and Blom teach the method recited in claim 5, wherein Vu further teaches the method of claim 5, further comprising: analyzing the sensory inputs, the entity's classification, and the privacy rule. (¶0151 robot functionality ensures privacy conditions (rules) not compromised; ¶0185 robot then initiates analysis sequence of the sensor events; ¶0263 robot track(s) entity; entity labeled when the robot compares sensor).
As to claim 10, Vu teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, (¶0007 including processor, a memory, routine (instruction) executable on the processor; ¶0173 memory providing instructions) the process comprising: collecting sensory inputs from a plurality of sensors, (¶0014 receiving an input signal; ¶0122 plurality of sensors; ¶0146 receive data from two or more sensors) wherein the sensory inputs comprising user-related audio data recorded from a microphone, (¶0014 robot, receiving an audio input signal recording a person's response to the audible output; ¶0048 sensor include at least one of a microphone; ¶0157 microphone, sensor, thereby permitting sensor input to be recorded) user-related image and video data received from a camera and (¶0047 input by person/user; ¶0048 sensor include at least one of a camera, robot receiving audio and/or video data) user-related movements detected by a motion detector; (¶0047 input by person/user; ¶0058 motion detector; ¶0105 detection of movement) analyzing the sensory inputs by the social robot (¶0185 robot then initiates analysis sensor events) based on a privacy class of a plurality of privacy classes, (¶0014 human-robot interaction (social engagement) outputting signal (communication); ¶0016 receiving input from a person as a response to the audible robot; robot interpreting the communication; ¶0104 robot system include(s) sensors; (and) privacy systems (with) several categories (regarding) human/robot interaction) the determined privacy rule is indicative of actions that may be executed by the  social robot to interact with the user; (Abstract robot  interacting with a human resident; robot behaves in accordance with an integral privacy policy; ¶0215 robot simulating social interaction) and initiating an engagement of the social robot with the user based on the determined privacy rule. (Abstract robot interacting with a human resident; robot behaves in accordance with an integral privacy policy; ¶0184 robot may begin a number of interaction sequences; ¶0215 robot simulating social interaction). 
Although Vu teaches the method recited above, wherein Vu fails to expressly teach determining a privacy rule based on the privacy class and the analyzed sensory inputs. 
Blom, however discloses, determining a privacy rule based on the privacy class and the analyzed sensory inputs, (¶0029 analyze the data and its values for determining and applying appropriate privacy policies; data collected, (via) sensors; ¶0062 privacy policy, relate to different levels (classes)).
Thus given the teachings of Blom it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Blom and Vu for determining a privacy policy and/or rules based on evaluating sensor information and privacy categories. One of ordinary skill in the art would be motivated to allow for providing an interface to analyze data from sensors. (See Blom para 0029)
As to claim 11, Vu teaches a system for adjusting behavior of a social robot with respect to a privacy class, (Abstract robot behaves in accordance with an  privacy policy; ¶0104 categories of functional systems, robot includes (privacy) system; ¶0210 changing  behavior of the robot (device); ¶0215 robot simulating social interaction) comprising, comprising: a processing circuitry of the social robot; (¶0008 robot including a processor; ¶0110 robot includes a number of circuits; ¶0215 robot simulating social interaction) and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system (¶0007 including processor, a memory, routine (instruction) executable on the processor; ¶0173 memory providing instructions) to: collecting sensory inputs from a plurality of sensors, (¶0014 receiving an input signal; ¶0122 plurality of sensors; ¶0146 receive data from two or more sensors)  wherein the sensory inputs comprising: user-related audio data recorded from a microphone, (¶0014 robot, receiving an audio input signal recording a person's response to the audible output; ¶0048 sensor include at least one of a microphone; ¶0157 microphone, sensor, thereby permitting sensor input to be recorded) user-related image and video data received from a camera (¶0047 input by person/user; ¶0048 sensor include at least one of a camera, robot receiving audio and/or video data) and user-related movements detected by a motion detector; (¶0047 input by person/user; ¶0058 motion detector; ¶0105 detection of movement) analyzing the sensory inputs by the social robot (¶0185 robot then initiates analysis sensor events) based on a privacy class of a plurality of privacy classes, (¶0104 robot system include(s) sensors; robot includes privacy systems (with) several categories) the privacy class comprising a category defining how the  social robot interprets the sensory inputs in terms of a user's personal privacy in a social situation; (¶0014 human-robot interaction (social engagement) outputting signal (communication); ¶0016 receiving input from a person as a response to the audible robot; robot interpreting the communication; ¶0104 robot system include(s) sensors; (and) privacy systems (with) several categories (regarding) human/robot interaction) the determined privacy rule is indicative of actions that may be executed by the social robot to interact with the user; (Abstract robot  interacting with a human resident; robot behaves in accordance with an integral privacy policy; ¶0215 robot simulating social interaction) and initiating an engagement of the social robot with the user based on the determined privacy rule. (Abstract robot interacting with a human resident; robot behaves in accordance with an integral privacy policy; ¶0184 robot may begin a number of interaction sequences; ¶0215 robot simulating social interaction).
Although Vu teaches the method recited above, wherein Vu fails to expressly teach determining a privacy rule based on the privacy class and the analyzed sensory inputs.
Blom, however discloses, determining a privacy rule based on the privacy class and the analyzed sensory inputs, (¶0029 analyze the data and its values for determining and applying appropriate privacy policies; data collected, (via) sensors; ¶0062 privacy policy, relate to different levels (classes)).
Thus given the teachings of Blom it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Blom and Vu for determining a privacy policy and/or rules based on evaluating sensor information and privacy categories from storage. One of ordinary skill in the art would be motivated to allow for providing an interface to receive data from sensors. (See Blom para 0029)
As to claim 13, the combination of Vu and Blom teach the system recited in claim11, wherein Vu further teaches the system of claim 11, wherein the sensory inputs are collected with respect to the user. (¶0014 robot, receiving input; ¶0018 receiving input from a person; ¶0146 receive data from two or more sensors).
As to claim 14, the combination of Vu and Blom teach the system recited in claim11, wherein Vu further teaches the system of claim 11, wherein the sensory inputs are collected with respect to an entity located within a predetermined distance from the user. (¶0018 receiving input from a person; ¶0023 person and an object within a predetermined space proximate the robot). 
As to claim 15, the combination of Vu and Blom teach the system recited in claim14, wherein Vu further teaches the system of claim 14, wherein the system is further configured to: analyze the sensory inputs for classifying the at least an entity. (¶0185 robot then initiates analysis sequence of the sensor events; ¶0263 robot track(s) entity; entity labeled when the robot compares sensor).
As to claim 16, the combination of Vu and Blom teach the system recited in claim15, wherein Vu further teaches the system of claim 15, wherein the system is further configured to: analyze the sensory inputs, the entity's classification, and the privacy rule. (¶0185 robot then initiates analysis sequence of the sensor events; ¶0151 robot functionality ensures privacy conditions (rules) not compromised; ¶0263 robot track(s) entity; entity labeled when the robot compares sensor).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US20150224640) in view of Blom (US20130326578) and in further view of Briceno (US20140289833).
As to claim 2, although the combination of Vu and Blom teach the method of claim 1, wherein the combination of Vu and Blom fail to expressly teach the method of claim 1, wherein the plurality of privacy classes is retrieved from a storage.
Briceno, however discloses, the method of claim 1, wherein the plurality of privacy classes is retrieved from a storage. (¶0548 multiple classes of privacy; ¶0550 privacy classes stored; ¶0551 privacy classes retrieved).
Thus given the teachings of Briceno it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Briceno, Vu and Blom for retrieving privacy categories from storage. One of ordinary skill in the art would be motivated to allow for submitting a request to access information. (See Briceno para 0021)
As to claim 12, although the combination of Vu and Blom teach the system of claim 11, wherein the combination of Vu and Blom fail to expressly teach the system of claim 11, wherein the plurality of privacy classes is retrieved from a storage.
Briceno, however discloses, the system of claim 11, wherein the plurality of privacy classes is retrieved from a storage. (¶0548 multiple classes of privacy; ¶0550 privacy classes stored; ¶0551 privacy classes retrieved).
Thus given the teachings of Briceno it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Briceno, Vu and Blom for retrieving privacy categories from storage. One of (See Briceno para 0368)
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US20150224640) in view of Blom (US20130326578) and in further view of LaFever (US20170243028). 
As to claim 7, although the combination of Vu and Blom teach the method of claim 1, wherein the combination of Vu and Blom fail to expressly teach the method of claim 1, wherein the at least a privacy class is determined based on machine learning techniques.
LaFever, however discloses, the method of claim 1, wherein the at least a privacy class is determined based on machine learning techniques. (¶0556 machine learning, to determine which category (ies); categories privacy policies).
Thus given the teachings of LaFever it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of LaFever, Vu and Blom for privacy policy categories based on machine learning methods. One of ordinary skill in the art would be motivated to allow for analyzing data to find patterns to draw useful conclusions. (See LaFever para 0008)
As to claim 17, although the combination of Vu and Blom teach the system of claim 11, wherein the combination of Vu and Blom fail to expressly teach the system of claim 11, wherein the at least a privacy class is determined based on machine learning techniques.
LaFever, however discloses, the system of claim 11, wherein the at least a privacy class is determined based on machine learning techniques. (¶0556 machine learning, to determine which category (ies); categories privacy policies).
Thus given the teachings of LaFever it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of LaFever, Vu and Blom for privacy policy categories based on machine learning methods. One of ordinary skill in the art would be motivated to allow for faster, more informed decisions using natural language processing. (See LaFever para 0536)
Claims 8-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US20150224640) in view of Blom (US20130326578) and in further view of Oliver (US20120192247).
As to claim 8, although the combination of Vu and Blom teach the method of claim 1, wherein the combination of Vu and Blom fail to expressly teach The method of claim 1, wherein the plurality of privacy class includes various levels of privacy classes having various sensitivity levels.
Oliver, however discloses, the method of claim 1, wherein the plurality of privacy class includes various levels of privacy classes having various sensitivity levels. (¶0044 sensitivity classifications (levels) part of the privacy policy classifications).
Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliver, Vu and Blom for a method with multiple privacy categories and sensitivity classification levels. One of ordinary skill in the art would be motivated to allow for implementing settings to control shared information. (See Oliver para 0002)
As to claim 9, although the combination of Vu and Blom teach the method of claim 8, wherein the combination of Vu and Blom fail to expressly teach the method of claim 8, wherein initiating an engagement of the user is dependent on a determined sensitivity level.
Oliver, however discloses, the method of claim 8, wherein initiating an engagement of the user is dependent on a determined sensitivity level. (¶0041 classification for privacy; classification level indicating its sensitivity and accessing users).
Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliver, Vu and Blom for interacting based on privacy sensitivity classification levels. One of ordinary skill in the art would be motivated to allow for providing a user interface to display privacy setting. (See Oliver para 0064)
As to claim 18, although the combination of Vu and Blom teach the system of claim 11, wherein the combination of Vu and Blom fail to expressly teach the system of claim 11, wherein the plurality of privacy class includes various levels of privacy classes having various sensitivity levels. 
Oliver, however discloses, the system of claim 11, wherein the plurality of privacy class includes various levels of privacy classes having various sensitivity levels. (¶0044 sensitivity classifications (levels) part of the privacy policy classifications).
Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliver, Vu and Blom for a system with multiple privacy categories and sensitivity classification levels. One of ordinary skill in the art would be motivated to allow for a management device to include blocking access to data. (See Oliver para 0030)
As to claim 19, although the combination of Vu and Blom teach the system of claim 18, wherein the combination of Vu and Blom fail to expressly teach the system of claim 18, wherein initiating an engagement of the user is dependent on a determined sensitivity level.
Oliver, however discloses, the system of claim 18, wherein initiating an engagement of the user is dependent on a determined sensitivity level. (¶0043 determine function, sensitivity classifications; ¶0072 devices interacting (functions)).
Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliver, Vu and Blom for interacting based on privacy sensitivity classification levels. One of ordinary skill in the art would be motivated to allow for an interface for selecting options regarding privacy settings. (See Oliver para 0064)
As to claim 20, although the combination of Vu and Blom teach the method of claim 1, wherein the combination of Vu and Blom fail to expressly teach The method of claim 1, wherein: the sensory inputs comprise one of visual or audio input; the privacy class indicates a sensitivity level of the user's personal privacy in the social situation; and the initiating of the engagement includes providing one of audio or visual alerts based on the determined privacy rule.
Oliver, however discloses, The method of claim 1, wherein: the sensory inputs comprise one of visual or audio input; the privacy class indicates a sensitivity level of the user's personal privacy in the social situation; and the initiating of the engagement includes providing one of audio or visual alerts based on the determined privacy rule. (¶0044 sensitivity classification part of the privacy policy classifications; ¶0052 audio sensor; ¶0064 indicate privacy (policy) setting; ¶0072 input sensor, devices for interacting with humans).
Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliver, Vu and Blom for sensitivity levels to indicate personal privacy. One of ordinary skill in the art would be motivated to allow for associating privacy policy data with a user profile picture. (See Oliver para 0033)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /            Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454